 1   ARASTO FARSAD (SBN: 273118)
     NANCY WENG (SBN: 251215)
 2   MAIHUONG TA, ESQ. (SBN: 305740)
     FARSAD LAW OFFICE, P.C.
 3   2905 Stender Way, Suite 76
     Santa Clara, CA 95054
 4   Telephone: 408-641-9966
     Fax: 408: 866-7334
 5   nancy@farsadlaw.com
 6   Attorney for Debtor(s)
 7

 8

 9
                               UNITED STATES BANKRUPTCY COURT
10                             NORTHERN DISTRICT OF CALIFORNIA
11
                                                      )   Case No. 18-52539
12   In re:                                           )
                                                      )   Chapter 13
13   David Russell Foley                              )
                                                      )   NOTICE OF CHANGE OF ATTORNEY'S
14                                                    )   ADDRESS
                       Debtor(s),                     )
15                                                    )
                                                      )
16
              I, Nancy Weng, previously located at:
17
     NANCY WENG (SBN: 251215)
18   TSAO-WU & YEE, LLP
     99 North First Street, Suite 200
19   San Jose, CA 95113
     Telephone: 415-635-2334
20   Fax: 415-777-2298
     nweng@tsaoyee.com
21
     hereby notice the Court and the Trustee of my new, current firm’s mailing address:
22
     NANCY WENG (SBN: 251215)
23   FARSAD LAW OFFICE, P.C.
     2905 Stender Way, Suite 76
24   Santa Clara, CA 95054
     Telephone: 408-641-9966
25   Fax: 408-866-7334
     nancy@farsadlaw.com
26

27   Dated: November 14, 2018
     /s/ Nancy Weng
28   Nancy Weng, Esq.

                              Notice of Change of Attorney's Address

                                                  1
     Case: 18-52539        Doc# 6    Filed: 11/14/18      Entered: 11/14/18 09:41:22      Page 1 of 1
